PER CURIAM.
Garcia was fired by his employer, a marine safety equipment manufacturer and service agency, because he had failed properly to inspect and repair a defective life raft. Contrary to the determination of the appeals referee and the Unemployment Appeals Commission, it is obvious that this single mistake does not rise to the level of the “misconduct” required to deprive a former employee of unemployment compensation benefits. See Navarrete v. Florida Unemployment Appeals Comm’n, 726 So.2d 833 (Fla. 3d DCA 1999); Delaney v. Unemployment Appeals Comm’n, 720 So.2d 320 (Fla. 4th DCA 1998); Barnes v. Unemployment Appeals Comm’n, 717 So.2d 120 (Fla. 4th DCA 1998); Savage v. Macy’s East, Inc., 719 So.2d 1208, 1209 (Fla. 3d DCA 1998), and eases collected at n. 2. Accordingly, the order denying benefits is reversed and the cause remanded with directions to afford Garcia all of the benefits claimed. See Savage, 719 So.2d at 1208.
SCHWARTZ, C.J., and FLETCHER, J., concur.